Robinson, J.
While concurring in the result to which the *61learned Chief Justice has arrived, I am of opinion that the title of the plaintiff to the picture in question originated in, and was necessarily established by, the contract made with the artist Rogers, for his employment, to reproduce in crayon the portrait of the plaintiff’s child. The agreement was in no respect for the purchase from the artist of any such portrait as a chattel to be produced by him from materials to be furnished by him. The mere canvass and crayons he used were of insignificant and inconsiderable value, and were merely supplied by him as incidental or ancillary to his engagement to furnish the skill and labor necessary to produce the copy of the picture bargained for. The employment of the artist’s skill con- , stituted the very essence of the contract. The original, and all copies produced by him therefrom, presumptively belonged to the plaintiff, and such right could not be disputed by the artist whom he had employed for the furtherance of his own views, and for developing his property by enlarging its sphere of interest or usefulness. The contract in no way contemplated that the thing produced should be the subject of sale," as a commodity or article of merchandise ; or that any materials used in its production should be the subject of purchase, or of its use in any way not subservient to the plaintiff’s views and purposes. Its value consisted mainly “ in joretio affiectionis,” of plaintiff for his child, and its ownership and right of use was manifestly intended throughout to be in the plaintiff, subject only to the enforcement of any lien for the work and labor performed, in case he failed in his duty to pay the artist his just compensation.
The law of intendment enters largely, and is to a great extent, controlling upon the question of ownership of personal property, and for the promotion of justice, is subtile in eliciting the true intention of the parties to the transaction—as to fixtures, whether chattels are attached to real estate with a view to its benefit and improvement, or for its temporary enjoyment (Potter v. Cromwell, 40 N. Y. 287; Voorhees v. McGinnis, 48 lb. 278); as to articles produced or manufactured from materials furnished to a considerable extent by the employer (Merritt v. Johnson, 7 Johns. 473; Johnson v. Hunt, 11 Wend. 139); and as to whether the contract was one for the sale and *62■delivery of the article to be produced, or for work and labor (Lee v. Griffin, 1 Ell. Best & S. 272; Clay v. Yates, 1 Hurl. & G. 73; Passaic Manufac. Co. v. Hoffmann, 3 Daly, 495, and cases cited).
There is no ambiguity or room for doubt as to the contract in the present case being one for the employment of the skill and labor of the artist, or that the insignificant amount of materials used by him in or upon the copy portrait formed no basis for a legal claim for goods and merchandise sold or .agreed to be sold, any more than that the paper or blank forms on which an attorney prepares a deed should be the subject of such a charge ; nor but that such materials as were used were ■dedicated or appropriated'to the production of the picture, and became a mere accessory to the contract of employment; while under the several contracts for the sale and delivery of a chattel to be produced by the vendor, and for work and labor in maturing and producing an article for the employer, separate and distinct remedies are afforded the vendor and employee or workman. Each of such remedies is entire and indivisible, and must be exclusively followed—as to goods agreed to be sold and delivered, the remedy being for the price of the thing sold; and that for work and labor being for the wages agreed to be paid or justly accruing.
The modes of enforcement of such rights and remedies are different in respect to the goods or chattels involved in the transaction—that of the vendor being to rescind and resume ownership, and to reóover as damages the difference of market price, or, on notice, to resell the article; while that of the workman or employee exists simply in the enforcement of his lien.
In the former ease, no title to the article passes to the. vendee until delivery; in the latter, the title is throughout in the employer, subject only to the lien of the workman or laborer.
Under these views, the title to the copy portrait in question was, from the beginning, in the plaintiff, and the judgment should be affirmed.
Loew, J., concurred in the opinion of Daly, Oh. J.
Judgment affirmed.